DETAILED ACTION
This office action is based on the claim set submitted and filed on 10/06/2020.
Claims 1-15 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-5 and 11-15 are drawn to a system/device, and Claims 6-10 are drawn to a method, and each of which is within the four Claims 1-15 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for determining a user state of being or biological health. This abstract idea could have been performed by a human actor but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to correlating biometric data and context for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
 
The limitations of independent claim 1 and 6 recite the steps for: 
“receive[ing] a biometric datum at a normal frequency interval; determine[ing] a relationship between the biometric datum and a predetermined threshold, wherein the relationship is based at least in part on a context; activate[ing], responsive to the determining, a logging device; in claims”
The limitations of independent claim 11recites the steps for: 
“receive a biometric datum at a normal frequency interval; determine a relationship between the biometric datum and a predetermined threshold, wherein the relationship is based at least in part on a geographic location of the biometric sensor; activate, responsive to the determining, a logging device wherein the logging device requests a set of biometric data sampled at a higher frequency interval than the normal frequency interval from the biometric sensor”

If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by user but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above is/are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1, 6, and 11 recite the additional elements such as “processor, memory, biometric sensor, logging device” that implements the identified abstract idea, (see Applicant 0007). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor, memory, biometric sensor, logging device), and includes known hardware components (see Applicant 0008, 0030), such that it amounts to no more than mere instructions to “apply” the exception using a generic 

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, memory, biometric sensor, logging device); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing). The generic computing elements (processor, memory, biometric sensor, logging device), are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, see See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-5, 7-10, and 12-15 include all of the limitations of claim(s) 1, 6, and 11, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 2-3, 7-8, and 12-13, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
claims 4-5, 9-10, and 14-15, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “logging device”. In particular, the claims recite the additional elements that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “the logging device receives a set of biometric data”, “the logging device transmits the set of biometric data…” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “logging device” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element of logging device transmitting and receiving data, that is transmitting and receiving information over a network amounts to more Symantec, TLI , and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US 2014/0288438 A1– “Venkatraman”) in view of Chalas et al. (US 2018/0144100 A1 – “Chalas”).

Regarding Claim 1, Venkatraman teaches a system comprising:
a biometric sensor (Venkatraman: [0005], [0019]) 
a controller, communicatively coupled to the biometric sensor (Venkatraman: [0010], [0019], [0025], [0028]), to:
receive a biometric datum from the biometric sensor at a normal frequency interval Venkatraman discloses using a sensor for obtaining data stream of a heart rate where the data is obtained based on sampling rate matching user’s activity whereas if the user is not performing any activity, it adjust the sampling rate to a resting heart rate [normal frequency interval] (Venkatraman [Fig. 9], [0026], [0132]-[0133], [0135], [0200]);
determine a relationship between the biometric datum and a predetermined threshold, wherein the relationship is based at least in part on a context Venkatraman discloses when 
the biometric device generating heartbeat and location data respectively and combines the two data to determine a correlation [relationship] between geographical regions [context] and 
Venkatraman discloses data is recorded by a wearable device or can be transmitted to external device that may be interpreted as a logging device [0018], [0116], [0122], [0292], however, Venkatraman does not expressly discloses activating a logging device. 
Chalas teaches 
activate, responsive to the determining, a logging device Chalas discloses when condition(s) is recognized as a health event a data capture sensor is triggered based on triggering conditions and initiate data logging [activate a logging device] to provide complete records which may be performed by one or more device(s) (Chalas: [0024], [0033], [0036], [0047], [0060], [0066]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Venkatraman to incorporate the activation of logging device and logging data when a health event is determined, as taught by Chalas which may help avoid resources cost for constantly logging data (Chalas: [0030]).

Regarding Claim 2, the combination of Venkatraman and Chalas teaches the system of claim 1 wherein the context comprises a geographic location Venkatraman discloses associating a geographic location as additional data [context] to a condition (Venkatraman: [0292]). 

Regarding Claim 3, the combination of Venkatraman and Chalas teaches the system of claim 2 wherein the relationship comprises a comparison between the biometric datum and a predetermined threshold Venkatraman discloses monitoring user’s data stream to assess 

Regarding Claim 4, the combination of Venkatraman and Chalas teaches the system of claim 1 wherein the logging device receives a set of biometric data sampled at a higher frequency interval than the normal frequency interval Venkatraman discloses when detecting an increase in a user activity such as the user motion exceeds a threshold, the biometric device increases the sampling rate into a higher sampling rate [a higher frequency interval] (Venkatraman: [0132]-[0133], [0135], [0200]). 

Regarding Claim 5 the combination of Venkatraman and Chalas teaches the system of claim 1 wherein the logging device transmits the set of biometric data to a cloud-based retrieval system Venkatraman discloses submitting [transmitting] user data to a cloud-based system which the user may query the stored data (Venkatraman: [0122], [0376], [0379], [0417], [0434]).  

Regarding Claim 6, Venkatraman teaches a method comprising:
receiving a biometric datum from a biometric sensor at a normal frequency interval Venkatraman discloses using a sensor for obtaining data stream of a heart rate where the data is obtained based on sampling rate matching user’s activity whereas if the user is not performing any activity, it adjust the sampling rate to a resting heart rate [normal frequency interval] (Venkatraman [Fig. 9], [0026], [0132]-[0133], [0135], [0200])
determining a relationship between the biometric datum and a predetermined threshold, wherein the relationship is based at least in part on a context Venkatraman discloses when 

Venkatraman discloses data is recorded by a wearable device or can be transmitted to external device that may be interpreted as a logging device [0018], [0116], [0122], [0292], however, Venkatraman does not expressly discloses activating a logging device and transmitting an alert or notification to a third-party system.
Chalas teaches 
activating, responsive to the determining, a logging device Chalas discloses when condition(s) is recognized as a health event a data capture sensor is triggered based on triggering conditions and initiate data logging [activate a logging device] to provide complete records which may be performed by one or more device(s) (Chalas: [0024], [0033], [0036], [0047], [0060], [0066]).
transmitting a notification to a third-party system Chalas discloses when a health event is logged, the data is automatically pushed [transmitting] to a provider system [third-party] providing a notification of the health event (Chalas: [Fig. 2], [0044]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Venkatraman to incorporate the activation of logging device and logging data when a health event is determined and provide a notification to a health provider or third-party system, as taught by Chalas which may help avoid resources cost for constantly logging data (Chalas: [0030]).

Regarding Claim 7-10, the claims recites substantially similar limitations to claim 2-5, as such, are rejected for similar reasons as given above.

Regarding Claim 11, Venkatraman teaches a computing device comprising:
a memory having instructions stored thereon (Venkatraman [0028], [0044]) and
a processor configured to perform, when executing the instructions to (Venkatraman: [0028], [0044]):
receive a biometric datum from a biometric sensor at a normal frequency interval Venkatraman discloses using a sensor for obtaining data stream of a heart rate where the data is obtained based on sampling rate matching user’s activity whereas if the user is not performing any activity, it adjust the sampling rate to a resting heart rate [normal frequency interval] (Venkatraman [Fig. 9], [0026], [0132]-[0133], [0135], [0200])
determine a relationship between the biometric datum and a predetermined threshold, wherein the relationship is based at least in part on a geographic location of the biometric sensor Venkatraman discloses when the biometric device generating heartbeat and location data respectively and combines the two data to determine a correlation [relationship] between geographical regions [context] and heartrate, for example, regions that increases or decreases user metric or heart rate and variabilities such as stress (Venkatraman: [0200]-[0201], [0290], [0292], [0429])
the logging device requests a set of biometric data sampled at a higher frequency interval than the normal frequency interval from the biometric sensor Venkatraman discloses data is recorded by a biometric monitoring device [logging device] which may be a wearable device or an external device where the biometric monitoring device place a sensor [requests] into a higher 
Venkatraman discloses data is recorded by a wearable device or can be transmitted to external device that may be interpreted as a logging device [0018], [0116], [0122], however, Venkatraman does not expressly discloses activating a logging device. 
Chalas teaches 
activate, responsive to the determining, a logging device Chalas discloses when condition(s) is recognized as a health event a data capture sensor is triggered based on triggering conditions and initiate data logging [activate a logging device] to provide complete records which may be performed by one or more device(s) (Chalas: [0024], [0033], [0036], [0047], [0060], [0066]).
transmitting a notification to a third-party system Chalas discloses when a health event is logged, the data is automatically pushed [transmitting] to a provider system [third-party] providing a notification of the health event (Chalas: [Fig. 2], [0044]).

Regarding Claim 12-15, the claims recite substantially similar limitations to claim 2-5, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2019/0000332		Self-Powered Wearable for Continuous Biometrics Monitoring
US 2011/0251495		Diagnostic Sensors and/or Treatments for Gastrointestinal Stimulation or Monitoring Devices
The references are relevant since it discloses obtaining clinical data and adjust sampling rate to increase the data collection intervals based on data falling outside threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626